MEMORANDUM **
In light of the United States Supreme Court decision in Negusie v. Holder, — U.S.-, 129 S.Ct. 1159, 173 L.Ed.2d 20 (2009), we remand this action to the Board of Immigration Appeals (BIA) for reconsideration consistent with the Supreme Court’s opinion and to conduct whatever additional factfinding that “may be prudent and necessary” in light of the BIA’s new standard for application of the persecutor bar. Id. at 1168. The panel retains jurisdiction over any future appellate proceedings in this matter.
REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.